DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 04/01/2021. Currently, a new claim—claim 49—has been added; and therefore, claims 39-49 are pending in this application.
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 39-49 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to one of the four statutory categories, such as a process. 
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations are directed to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). 

e.g. page 52 of the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims are directed to managing personal behavior since a textual document is tailored to the user based on an attribute(s)—such as the vocabulary level—of the user.
—	Considering claim 39, the following claimed limitations recite an abstract idea: 
analyze a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user; first presenting to the user the textual document and a plurality of modes; receiving, after the first presenting, a selection by the user of a particular mode from the plurality of modes; and second presenting, following the first, a processed textual document by processing the set of words within the textual document using the particular mode selected by the user.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computer-implemented method that comprises a processor, wherein the computer is utilized to perform the claimed steps/functions of: generating a graphical user interface; performing or analyzing a textual document; presenting the textual document and menu; receiving a selection of an option from the menu; presenting a processed textual document, etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea (e.g. storing data into a memory/storage; processing a received document according to an algorithm; displaying/presenting the document to a user; receiving, via a menu, an input from the user; manipulating the document based on the input received from the user; generating a result—such as a processed document—via a display interface, etc.). 
additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Instead, the claimed additional elements are utilized merely as a tool to implement the abstract idea. The above further demonstrates that the claims do not provide an improvement over the relevant existing technology; and therefore, the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Thus, none of the claims implements an element—or a combination of elements—directed to an “inventive concept”.    
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. Particularly, the disclosure describes a conventional computer (e.g. a general purpose computer) that involves conventional computer components (e.g. a processor(s), a memory, a keyboard, a display, etc.); and the conventional computer is utilized to facilitate the claimed process of generating—based on the user’s vocabulary level—a modified textual document to the user (specification: [0020], [0024] to [0028]). e.g. based on a vocabulary or word level of the user), is directed to an old and well-known technology in the art (e.g. see [0101] to [0103] of US 2003/0160830; also see [0074] to [0077] of US 2002/0065658).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is also worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 40-49). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the dependent claims implements an element—or a combination of elements—directed to an “inventive concept”. 
●	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 04/01/2021). However, the arguments are not persuasive. Applicant argues,
Applicants refer to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 EEG) published on January 7, 2019 (84 Fed. Reg. 50) . . .
The 2019 PEG has described the category of "Mental process" as "concepts performed in the human mind and provided examples as being "an observation, evaluation, judgement, opinion." . . .  
. . . the Examiner has erred by asserting that the two claimed presenting operations are a "mental process." The presenting of a document with a menu cannot be practically (or impractically) performed by the human mind. These are necessarily computer-implemented operation . . . 
The Examiner's assertion that "the same limitations identified under the first prong are specifying the evaluation process" is plainly in error. The presenting of a document and a menu is not part of an "evaluation" process. The receiving of a selection from the menu is not part of an evaluation process . . .
The flaws in the Examiner's other analysis can be best exemplified by looking at the Examples presented in Examples 37-42 that accompanied the 2019 PEG . . . 
One of the over-arching flaws in the Examiner's analysis is that it could be used to declare nearly all inventions involving graphical user interfaces to be directed to abstract ideas. Once the graphical user interface is (improperly) compared to a piece of 
In responding to Applicants' citation to Core Wireless Licensing S.A.R.L, v, LG Electronics. Inc.. 880 F.3d 1356 (Fed. Cir. 2018) . . . the Examiner asserts that the improvement described in Core Wireless was something that "enhances the efficiency of the computer." However, this is not a requirement . . . 
Again, using the Examiner's logic, there is little that cannot be reimagined as something that can be performed using pen and paper and/or by a mental process. However, the Examples that accompany the 2019 PEG do not follow that logic . . . 
Ultimately, the Examples that accompany the 2019 PEG do not justify the kind of over-expansive categorization of what constitutes reciting an abstract idea . . . 
To be clear, there will always be differences between Applicants' claims and the examples provided by the USPTO - regardless of the particular applicant . . . 
First, the Examiner errs by making comparisons between unalike limitations. The "receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon" of Example 37 is akin to the claimed "receiving, after the first presenting and via the graphical user interface, a selection by the user of a particular operational mode from the plurality of operational modes." . . .
The Examiner refers to "moving the most used icons to a position on the GUI closest to the start icon of the computer system." However, as noted above, if we were to assume that the icons were presented on a piece of paper (i.e., the same assumption that the Examiner is making when referring to a paper document) . . .
Contrary to the Examiner's position, converting information from one format to another format can be performed using pen and paper and/or the human mind alone . . . 

	The  Office disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant’s assertions are not consistent with the facts established in the office-action. For instance, while referring to the abstract idea identified in the previous office-action (page 2 of the previous office-action), Applicant asserts, “the Examiner has erred by asserting that the two claimed presenting operations are a ‘mental process.’ The presenting of a document with a menu cannot be practically (or impractically) performed by the human mind. These are necessarily computer-implemented operation. Additionally, the human mind is incapable of receiving a menu selection or generating a processed document” (emphasis added).
none of the claimed limitations is considered as “mental processes”. In contrast, the office-action indicates just one of the enumerated abstract idea groups, namely,  “certain methods of organizing human activity”, as the abstract idea group applicable to the current claims. Consequently, Applicant’s arguments are erroneous since Applicant is mischaracterizing the facts established in the office-action. 
	Applicant is also referring to some of the examples presented in the guidance (2019 PEG) in an attempt to challenge the abstract idea group “mental processes”. For instance, Applicant has discussed Example 37 from the guidance (see pages 10 and 11 of the current argument). However, Applicant again fails to notice that the office-action does not indicate “mental processes” as the abstract idea group relevant to the current claims (see the office-action mailed on 01/01/2021). Instead, the office-action identifies “certain methods of organizing human activity” as the only abstract idea group that is relevant to the current claims. Accordingly, it is irrelevant whether Example 37 is considered to be beyond “mental processes”. 
Applicant is also making various speculations based on some hypothetical rejection directed to Example 37. For instance, Applicant erroneously asserts that “if the Examiner's logic was employed, the ‘receiving ... a user selection’ operation would be an abstract idea . . . the Examiner would argue that the ‘moving the most used icons to a position on the GUI’ could be ‘performed by a human using a pen and paper’ in which the icons were drawn on a paper in one position and subsequently drawn on the paper in another position . . . ” (emphasis added). 

Example 37. Thus, Applicant’s conclusion regarding the so-called “over-arching flaws” is already flawed since it is based on erroneous subjective speculations. 
	Applicant also refers to Core Wireless (Core Wireless Licensing S.A.R.L, v, LG Electronics. Inc.. 880 F.3d 1356 (Fed. Cir. 2018)) in a further attempt to challenge the Office’s analysis. Particularly, regarding the GUI of Core Wireless, Applicant incorrectly concludes that the improvement to the computer “is not a requirement”
However, Applicant fails to appreciate the specific reason as to why the GUI of Core Wireless is considered to be an improvement. Particularly, the court’s analysis points out that the GUI of Core Wireless displays an application summary of each application on the main menu while those applications are in an unlaunched state. Thus, such implementation provides improvement in computer-related technology since it enhances the efficiency of the computer (i.e. the implementation is improving upon conventional user interfaces to increase the efficiency of using mobile devices). Of course, the above implementation, which enhances the efficiency of the computer/mobile device, is indeed the specific reason as to why the GUI of Core Wireless is considered to be an improvement over conventional GUIs. 
	However, while failing to appreciate the above reason, Applicant erroneously concludes that such improvement to the computer “is not a requirement”. Consequently, Applicant indeed fails to appreciate the specific reason as to why Core Wireless is considered to be eligible.
Data Engine Tech (Data Engine Tech LLC v. Google LLC. 906 F.3d 999, 1002 (Fed. Cir. 2018)) in an attempt to negate the analysis directed to Core Wireless. However, Applicant’s assertion directed to Data Engine Tech certainly does not negate the facts discussed above regarding Core Wireless. Particularly, regardless of whether “[a]n improvement to the usability of a spreadsheet” is an improvement to the computer itself or not, the specific reason discussed above regarding Core Wireless still remains intact (i.e. Core Wireless is patent eligible since its GUI improves the efficiency of the computer/mobile device). Consequently, Applicant still fails to negate the analysis presented regarding Core Wireless.
	Secondly, Applicant is also discussing Example 42 in a further attempt to challenge the abstract idea group “mental processes”. Applicant has also speculated about some theoretical responses that the Examiner may make regarding Example 42. For instance, Applicant speculates, “the Examiner would likely argue that one could rewrite, using the pen and paper, the non-standardized updated information into the standardized format . . . the Examiner would argue that the ‘storing information’ could be by someone recording, using a pen and paper, that information . . . the Examiner would argue that the ‘transmitting the message to all of the users’ would simply corresponding to ‘presents, to the user, using the paper, the revised version of the paragraph . . .” (emphasis added).
	As quite evident from the excerpts above, Applicant’s arguments are entirely based on speculations as opposed to factual findings. It is worth noting that the Examiner has not made any rejection directed to Example 42. Accordingly, it is irrelevant to make various speculations about theoretical arguments that the Examiner Example 42. Consequently, Applicant’s arguments have no basis.
Moreover, as repeatedly pointed out above, Applicant’s arguments are not consistent with the analysis presented in the office-action. For instance, the office-action clearly indicates “certain methods of organizing human activity” as the abstract idea relevant to the current claims. However, Applicant is arguing about “mental processes”; and accordingly, Applicant’s arguments are ineffective since the arguments are not directed to the factual findings established in the office-action.   
Thirdly, regarding the remark made in the previous office-action, Applicant asserts that “the Examiner errs by making comparisons between unalike limitations”. However, no analysis is presented to demonstrate Applicant’s version. Instead, Applicant has merely presented some theoretical assumptions to indicate some alleged errors regarding the Examiner’s remark (see pages 15-17 of Applicant’s current argument). Accordingly, Applicant still fails to demonstrate whether the current claims are similar to Example 37 or Example 42.  
Moreover, as evident from Applicant’s argument, Applicant is indeed misconstruing the remark made in the previous office-action (the remark presented on pages 17 and 18 of the previous office-action). Particularly, unlike Applicant’s assertion, the remark was not intended to compare alike limitations between the current claims and the two examples, Example 37 and Example 42. In contrast, the remark was intended to indicate the differences between the current claims and the two examples above. Accordingly, Applicant appears to fail to properly construe the remark made in the previous office-action.  
Example 42 is inaccurate. Particularly, regarding the limitation directed to the convention process, Applicant is assuming that Example 42 is referring to the process of converting one word into another word; such as, converting the French version of a given word into its English version (or converting a number from one form—such as base-ten—into another from, such as base-two), etc. However, unlike Applicant’s assertion, Example 42 is not referring to such basic conversions. Instead, it is referring to a conversion process implemented to mitigate document accessibility issues due to the differences in hardware and/or software configurations of different devices. For instance, a given document, which was generated using a first device that has a first hardware/software configuration, is converted into a standard format so that the document can be accessed using a second device that has a second different hardware/software configuration. However, given Applicant’s current argument, Applicant appears to misconstrue the substance of Example 42. 
Nevertheless, the remark (the remark on pages 17 and 18 of the previous office-action) was presented in response to Applicant’s prior argument, which was directed to “mental processes”.  However, as repeatedly pointed out above, “mental processes” is no longer considered to be relevant to the current claims. The Office has presented an updated analysis, which indicates “certain methods of organizing human activity” as the abstract idea relevant to the current claims (see pages 3-5 of the previous office-action). However, despite such clear analysis in the office-action, Applicant’s arguments are still directed to “mental processes”. Thus, Applicant’s arguments are not persuasive since the arguments have failed to negate the findings established in the office-action. 
Note that claim 40 involves claim 39).    
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 41-46 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 41 is dependent on claim 40; and claim 40 recites, “the translation mode automatically generates a translation, in a second language, of each word in the set of words”
	However, claim 40 does not necessarily include the “translation mode” since it is only optional to have the above mode. Accordingly, it is unclear how claim 41 is achieved when the operational mode implied per claim 40 is just the “simplify text mode” or the “paraphrase mode” (e.g. claim 40 recites, “the plurality of operational modes include at least one of: a translation mode; a simplify text mode; and a paraphrase mode”). The above renders claim 41 (i.e. claims 41-43) redundant.
the simplify text mode automatically replaces a particular word in the set of words with a respective paraphrased version, and the graphical user interface displays each respective paraphrased version in place of each particular word in the set of words”
	However, claim 40 does not necessarily include the “simplify text mode” since it is only optional to have the above mode. Accordingly, it is unclear how claim 44 is achieved when the operational mode implied per claim 40 is just the “translation mode” or the “paraphrase mode” (e.g. claim 44 is redundant).
Claim 45 is dependent on claim 40; and claim 45 recites, “the paraphrase mode automatically generates a paraphrasing of each word in the set of words, and a paraphrasing for a particular word in the set of words is selected from one of: a definition of the particular word, and a synonym of the particular word”
However, claim 40 does not necessarily include the “paraphrase mode” since it is only optional to have the above mode. Accordingly, it is unclear how claim 45 is achieved when the operational mode implied per claim 40 is just the “translation mode” or the “simplify text mode” (e.g. each of claims 45 and 46 is redundant).	

5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 41-46 and 49 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 41 is dependent on claim 40; and claim 41 recites, “the translation mode automatically generates a translation, in a second language, of each word in the set of words”
However, claim 41 fails to further limit claim 40 since claim 41 does not add a further structural and/or functional limitation(s) to claim 40, particularly when the operational mode implied per claim 40 is just the “simplify text mode” or the “paraphrase mode”. 
Claim 44 is dependent on claim 40; and claim 44 recites, “the simplify text mode automatically replaces a particular word in the set of words with a respective paraphrased version, and the graphical user interface displays each respective paraphrased version in place of each particular word in the set of words”
However, claim 44 fails to further limit claim 40 since claim 44 does not add a further structural and/or functional limitation(s) to claim 40, particularly when the operational mode implied per claim 40 is just the “translation mode” or the “paraphrase mode”. 
Claim 45 is dependent on claim 40; and claim 45 recites, “the paraphrase mode automatically generates a paraphrasing of each word in the set of words, and a paraphrasing for a particular word in the set of words is selected from one of: a definition of the particular word, and a synonym of the particular word”
does not add a further structural and/or functional limitation(s) to claim 40, particularly when the operational mode implied per claim 40 is just the “translation mode” or the “simplify text mode”. 
Claim 49 is dependent on claim 40; and claim 60 recites, “each of the plurality of operational modes are computer data processing operations that use the set of words as an input”
However, claim 49 fails to further limit claim 40 since claim 49 does not add a further structural and/or functional limitation(s) to claim 40. Particularly, claim 40, which is dependent on claim 39, already encompasses the subject matter that claim 49 is reciting. For instance, claim 40—given its dependency on claim 39—already recites, “receiving . . . a selection by the user of a particular operational mode from the plurality of operational modes; and second presenting . . . a processed textual document generated by processing the set of words within the textual document using the particular operational mode selected by the user” (emphasis added).
As evident from the excerpt above,  claim 40 (or claim 39) already establishes that each of the plurality of operational modes is a computer processing operation(s); and wherein each operational mode uses the set of words as an input in order to generate a processed textual document. Accordingly, claim 49 fails to further limit the subject matter of claim 40. Instead, claim 49 is merely repeating the same limitation that claim 40 (or claim 39) is already specifying.  

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 39-49 are rejected under 35 U.S.C.103(a) as being unpatentable over DeGross 2003/0160830 in view of Kanevsky 2002/0065658.
Regarding claim 39, DeGross teaches the following claimed limitations: a computer-implemented method for generating a graphical user interface with which to present a textual document in a first language to a user ([0085], [0086] and [0101] lines 1-5 : e.g. a system comprising a computing device, such as a desktop PC or a PDA; and the system displays, via its graphical interface, textual document to a user) comprising: performing, by a document processor configured to interact with the graphical user interface, a computer analysis on a textual document to generate a set of words from e.g. the system processes a textual document received from a source, such as the Internet; and thereby generates a set of words—such as difficult words—from within the textual document, wherein the difficult words are words that exceed the vocabulary level of the user; see FIG 1. It is worth noting that the system recognizes the vocabulary level of the user based on the category to which the user belongs; such as: pre-school, elementary school, high school, etc.); first presenting, to the user via the graphical user interface and after the performing, the textual document and a menu configured to (i) display a plurality of operational modes to the user and (ii) to receive an operational mode selected by the user from the plurality of operational modes ([0101] and see FIG 2: e.g. the system presents, via the graphical user interface, the textual document and a menu [see the menu labeled as ‘40’]; and wherein the menu is already configured to: (i) display a plurality of operational modes to the user, and also (ii) receive an operational mode selected by the user from the plurality of operational modes); receiving, after the first presenting and via the graphical user interface, a selection by the user of a particular operational mode from the plurality of operational modes; and second presenting, to the user via the graphical user interface and following the first, a processed textual document generated by processing a word from the set of words within the textual document using the particular operational mode selected by the user ([0102]; FIG 2, labels ‘36’ and ‘42’: e.g. the user selects an operational mode—such as “definitions”—from the set of operational modes that the menu—label ‘40’—is displaying; and responsive to the above selection, the system subsequently presents a processed textual document that is generated by processing a word from the set of words within the textual document. In this regard, the processed textual document is considered to be the combined textual document that includes the original document and the superimposed text [label ‘42’]).
DeGross does not explicitly describe that the processed textual document is generated by processing the set of words. 
However, Kanevsky describes a system that implements an algorithm(s) for processing a textual document, wherein the system generates, based on the vocabulary level of the user, a processed textual document via one or more of: replacing one or more of the words with their corresponding simpler synonyms, rephrasing one or more of the sentences, translating the text to a different language, etc. ([0074] to [0077] and [0079]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of DeGross in view of Kanevsky; for example, by incorporating an algorithm(s) that involves one or more additional modules for processing documents, wherein the menu is also updated to include additional options; such as: an option to simplify, an option to paraphrase, an option to translate to a selected language, etc., in order to provide the user with further options that allow the user to obtain a further processed textual document according to the user’s needs (e.g. when the user selects the simplify option or the paraphrase option, the system generates a processed textual document by replacing each identified difficult word with a corresponding simple word or synonym, etc., see [0076], “rephrases sentences in the simplest form”, “Some words are replaced with simpler synonyms”), so that the user would have a better chance to fully grasp the subject matter that the textual document is describing; thereby making the system more beneficial to the user.   
Regarding claim 40, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 39.
the plurality of operational modes include at least one of: a translation mode; a simplify text mode; and a paraphrase mode”, is already addressed above according to the modification discussed per claim 39. For instance, the plurality of operational modes includes at least a simplify option.
 Regarding claim 41, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 40.
The limitation, “the translation mode automatically generates a translation, in a second language, of each word in the set of words”, is also addressed above per the modification discussed with respect to claim 39. For instance, the modified system already involves a translation option, which allows the user to translate the textual document to a selected language. 
Regarding claim 42, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 41.
The limitation, “a translation for a particular word in the set of words is selected from one of: a paraphrased version of the particular word in the second language, a definition of the particular word in the second language, and a synonym of the particular word in the second language”, is also addressed above per the modification discussed with respect to claim 39. Particularly, the modified system already involves a translation option, which allows the user to translate the textual document to a selected language. Accordingly, it is understood that such translation involves at least a paraphrased version of the word in the second language, etc.
Regarding claim 43, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 42.
DeGross further teaches, a selection, within the graphical user interface, of the particular word causes the graphical user interface to display the translation for the particular word adjacent to the particular word in the processed textual document ([0050], [0051], [0133]; FIG 2, labels ‘34’, ‘36’ and ‘42’: e.g. as already discussed above, the user selects the word “independent”, and the system displays a translation for that word—such as a definition that corresponds to the word “independent”; and wherein the translation is displayed adjacent to the word “independent”. It is worth noting that the system also presents such definition in a second language that is different from the language in the text since the system already incorporates a functionality for displaying text in a different language).
Regarding claim 44, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 40.
The limitation, “the simplify text mode automatically replaces a particular word in the set of words with a respective paraphrased version, and the graphical user interface displays each respective paraphrased version in place of each particular word in the set of words”, is already addressed per the modification discussed with respect to claim 39. For instance, when the user selects the simplify option or the paraphrase option, the system generates a processed textual document by replacing each identified difficult word with a corresponding simple word or synonym, etc.
Regarding claim 45, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 40.
The limitation, “the paraphrase mode automatically generates a paraphrasing of each word in the set of words, and a paraphrasing for a particular word in the set of words is selected from one of: a definition of the particular word, and a synonym of the particular word”, is also addressed above per the modification discussed with respect to claims 39. 
Regarding claim 46, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 45.
DeGross further teaches, a selection, within the graphical user interface, of the particular word causes the graphical user interface to display the paraphrasing for the particular word adjacent to the particular word in the processed textual document (see FIG 2, labels ‘34’, ‘36’ and ‘42’: e.g. as the user selects the word “independent”, and the system displays a definition for the word “independent”; and wherein the definition is displayed adjacent to the word “independent”. In this regard, the definition corresponds to paraphrasing).
Regarding claim 47, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 40.
DeGross further teaches, the graphical user interface visually distinguishes each word in the set of words during the first presenting ([0101] lines 9-12 and see FIG 1: e.g. each of the words “independent” and “tigers” is visually distinguished via a marking, which may be a colored marking. Accordingly, the graphical user interface visually distinguishes each word in the set of words during the first presenting).
Regarding claim 48, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 39.
DeGross further teaches, the graphical user interface visually distinguishes each word in the set of words during the second presenting ([0101] lines 9-12 and see FIG 2 or FIG 5: e.g. after receiving the selection of a particular operational mode—such as selecting a definition, the system generates a processed textual document; and wherein each of the words “independent” and “tigers” is still visually distinguished via a marking—such as a colored marking. Thus, the graphical user interface already visually distinguishes each word in the set of words during the second presenting).
Regarding claim 49, DeGross in view of Kanevsky teaches the claimed limitations as discussed above per claim 40.
Given the modification discussed per claim 39, DeGross further teaches, wherein each of the plurality of operational modes are computer data processing operations that use the set of words as an input ([0102]; FIG 2, labels ‘36’ and ‘42’: e.g. as already discussed per claim 39, the user selects an operational mode—such as “definitions”—from the set of operational modes that the menu—label ‘40’—is displaying; and wherein the system subsequently presents a processed textual document that is generated by processing a word from the set of words within the textual document. Also see the modification discussed per claim 39. Accordingly, the plurality of operational modes are already computer data processing operations that use the set of words as an input). 









Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding pending application. 
For example, claim 39 of the current application is directed to a computer-implemented method; however, the claim is reciting structural and functional limitations that are similar to that of claim 51 (or claim 61) of the copending Application No. 13/484,910 . 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify claim 51 (or claim 61) of the copending Application No. 13/484,910 ; for example, by executing the claimed functions recited according to claim 51 (or claim 61), thereby performing the steps of the current claimed 
method of claim 39, etc., in order to expand the benefit and application of claim 51 (or claim 61) of the copending Application No. 13/484,910 (it is worth noting that similar analysis applies to each respective dependent claims).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Response to Arguments
8.	Applicant’s arguments have been fully considered (the arguments filed on 04/02/2021). 
(i)	Applicant’s arguments directed to sections §112(b) and §112(d) are not persuasive. Applicant argues,  
As stated by the Supreme Court, a rejection under the second paragraph of 35 U.S.C. § 112 is proper "if its claims, read in light of the specification, delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention." . . . However, nothing about the Examiner's analysis establishes that claims 41 and 44-45 do not inform, with reasonable certainty, those skilled in the art about the scope of the claimed invention . . .
The Examiner's analysis fails to appreciate that if claim 40 was amended to include the limitations of claim 41, it would read as follows: 
40. (Currently Amended) The system of claim 39, wherein
the plurality of operational  modes include at least one of: 
a translation mode that automatically generates a translation, in a 
second language, of each word in the set of words; 
a simplify text mode; and 
a paraphrase mode.
If claim 40 was presented in this manner, would the Examiner argue that the added claim language was redundant? This is a rhetorical question since the language presented above is a commonly-used format with claim language, which has long been accepted . . . 
Again, the Examiner has presented a novel rejection to reject a commonly-used format of claim language. The "amended" claim 40 (so as to include the limitations of claim 53, which was presented as an example above) is clearly and unambiguously not the same claim as the unamended claim 40 -  however, that is what the Examiner is essentially arguing. For this reason, the Examiner's rejection has no factual or legal basis. To this end, Applicants note that the Examiner has not cited any case law on point that establishes the viability of the Examiner's novel theory regarding the usage of the fourth paragraph of 35 U.S.C. § 112 in this instance. These same arguments also address the Examiner's rejection as to dependent claims 44 and 45. Consequently, Applicants respectfully solicit withdrawal of the imposed rejection of claims 41-46 under the fourth paragraph of 35 U.S.C. § 112.
		However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, regarding claims 40 and 41, Applicant fails to appreciate how dependent claims should be construed. For instance, Applicant is incorrectly incorporating the limitation of claim 41 into claim 40, as follows: 
40. (Currently Amended) The method of claim 39, wherein 
the plurality of operational modes include at least one of: 
a translation mode that automatically generates a translation, in a 
second language, of each word in the set of words; 
a simplify text mode; and 
a paraphrase mode.
However, contrary to Applicant’s attempt, the arrangement of the claims indicates that claim 41 is dependent on claim 40; and therefore, one is required to incorporate the limitation of claim 40 into claim 41. Consequently, the hypothetical amendment that Applicant presented above does not represent claim 41. 
In addition, while relying on the hypothetical amendment above, Applicant asserts that “[i]f claim 40 was presented in this manner, would the Examiner argue that the added claim language was redundant?”. However, once again the issue is not directed to claim 40. Instead, the issue is directed to claim 41. Thus, if claim 40 were presented as indicated above, there would be no compliance issue regarding claim 40 (i.e. claim 40 would comply with section §112(b) and section §112(d)). 
The observations above confirm that Applicant fails to properly construe dependent claim 41. 
It is important to note that claim 40 does not necessarily include all of the modes listed in the claim (see claim 40, “the plurality of operational modes include at least one of: a translation mode; a simplify text mode; and a paraphrase mode”). Accordingly, when construing claim 40, one would consider just one of the modes listed above, such as the simplify text mode”. In this scenario, claim 40 is construed as the system of claim 39 that includes just the “simplify text mode”. 
Once claim 40 is properly construed above, the next step would be to properly construe claim 41 based on claim 40 (since claim 41 is dependent on claim 40). Accordingly, given the above scenario, claim 41 would be construed as follows, 
41. The method of claim 39, wherein the plurality of operational modes includes a simplify text mode (claim 40 as construed above); wherein the translation mode automatically generates a translation, in a  second language, of each word in the set of words (part of claim 41).
	The example above further clarifies the reason as to why claim 41 is ambiguous given its current form. Particularly, claim 41 is referring to a feature that claim 40 does not necessarily include. 
Applicant also appears to ignore the rationale presented in the office-action. For instance, Applicant asserts that “nothing about the Examiner's analysis establishes that claims 41 and 44-45 do not inform, with reasonable certainty, those skilled in the art about the scope of the claimed invention . . . the standard for 112, 2nd paragraph is whether the claim informs, with reasonable certainty, one skilled in the art about the scope of the invention. The Examiner, however, has not alleged or established that claim 41 fails to meet that standard”. 
However, the analysis already points out the reason as to why claim 41, as currently presented, is ambiguous to one skilled in the art. It is again worth noting that claim 40 includes just one of the modes listed in the claim, but not necessarily all of them (see the discussion above). Thus, when the operational mode implied per claim 40 includes just the “simplify text mode”, a person skilled in the art readily recognizes that can only have the same “simplify text mode”. However, claim 41 is directed to a “translation mode” as opposed to the “simplify text mode”. Consequently, claim 41 is ambiguous since it is referring to a mode that claim 40 does not necessarily include. 
Applicant further asserts that “[t]he language of claim 41 merely further clarifies what is meant by ‘translation mode,’ which is found in claim 40”. However, once again claim 40 does not necessarily include all of the modes listed in the claim. Instead, it includes only one of the modes listed. Thus, when the mode implied per claim 40 is just the “simplify text mode”, this also implies that claim 40 does not necessarily include the “translation mode”. In this scenario, claim 41 is certainly not further clarifying the mode that claim 40 includes. Instead, it is referring to a mode that claim 40 does not necessarily include. 
The above observations indicate that the Examiner has already presented the rationale as to why claim 41 is ambiguous to a person skilled in the art. Of course, similar analysis is presented with respect to claims 42-46 (see pages 6 and 7 of the previous office-action). However, while simply ignoring the analysis presented under section §112(b), Applicant incorrectly asserts that “nothing about the Examiner's analysis establishes that claims 41 and 44-45 do not inform, with reasonable certainty, those skilled in the art about the scope of the claimed invention”. Consequently, Applicant’s assertions are inaccurate. 
Secondly, regarding section §112(d), Applicant fails to address the specific issues identified in the analysis. Instead, Applicant is repeating the same hypothetical amendment made to claim 40. Particularly, Applicant is attempting to incorporate the limitation of claim 41 into claim 40. Applicant asserts, “[t]he ‘amended’ claim 40 (so as to include the limitations of claim 41, which was presented as an example above) is clearly and unambiguously not the same claim as the unamended claim 40” (emphasis added). 
However, it is again important to appreciate how dependent claims are required to be construed. In the instant case, claim 41 is dependent on claim 40; and therefore, one is required to incorporate the limitation of claim 40 into claim 41. Also note that claim 40 includes just one of the modes currently listed (i.e. at least one of: a translation mode, a simplify text mode, or a paraphrase mode). Accordingly, one is required to consider just one of the modes listed in the claim, such as the “simplify text mode”. Given the above scenario, claim 40 does not necessarily include the “translation mode”. 
Of course, once the status of claim 40 is established, the next step would be to construe claim 41 based on claim 40 above. Accordingly, one would incorporate the limitation of clam 40 into claim 41 (since claim 41 is dependent on claim 40). However, claim 41 is referring to a “translation mode”, which claim 40 does not necessarily include (see the construction of claim 40 above). Thus, given the above setting, claim 41 fails to comply with section §112(d). Particularly, as correctly pointed out in the analysis (see page 8 of the previous office-action), claim 41 does not add a further structural and/or functional limitation(s) to claim 40.
However, despite the analysis presented under section §112(d), Applicant asserts that “the Examiner's rejection has no factual or legal basis. To this end, Applicants note that the Examiner has not cited any case law on point that establishes the viability of the Examiner's novel theory regarding the usage of the fourth paragraph of 35 U.S.C. § 112 in this instance”. 
see below, emphasis added), 
“(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers” 

Thus, given the criteria established per section §112(d), claim 41 indeed fails to further limit claim 40. For instance, when claim 40 includes just the “simplify text mode”, claim 41 is also expected to include the same “simplify text mode”. However, claim 41 is referring to a “translation mode”, which claim 40 does not necessarily include. Consequently, claim 41 fails to comply with section §112(d). It is worth noting that the same analysis applies to claims 42-46. Of course, the newly added claim—claim 49—also fails to comply with section §112(d) (see the current analysis under section §112(d)).
(ii)	Applicant’s arguments directed to the prior art (section §103) are not persuasive.   
(a)	Applicant fails to negate the teaching of the primary reference as applied to the current claims. Applicant argues,  
Independent claim 39 recites, in part, the limitations of "performing, by a document processor configured to interact with the graphical user interface, a computer analysis on a textual document to generate a set of words from within the textual document that exceeds a vocabulary level of the user."  . . . 
The claims refer to "a vocabulary level of the user" - in other words, the list is specific to the user. However, paragraph [0103] merely refers to "the age of the intended audience." This is not specific to the user. Rather, an identification of a word as being "difficult" is made independent of the user. Additionally, the claims require "generate a set of words from within the textual document." Categorizing a word or multiple words does not necessarily teach "generat[ing] a set of words," as claimed. One skilled in the necessarily teach the limitations at issue, and consequently, DeGross does not inherently teach the limitations at issue . . . 
Independent claim 39 further recites, in part, the limitations of "second presenting, to the user via the graphical user interface and following the first, a processed textual document generated by processing the set of words within the textual document using the particular operational mode selected by the user." . . . 
Here, the Examiner misrepresents the teachings of DeGross. DeGross does not process the set of words, as claimed, or even a single world to generate a processed document. Rather, DeGross uses the selection from pop-up menu 40 as a basis for presenting a pop-up window 42. The Examiner's assertion that "the processed textual document is considered to be the combined textual document that includes the original document and the superimposed text" is a misuse of the "broadest reasonable interpretation" in order to fit a square peg into a round hole. The Examiner presents no basis for the reasonableness of the Examiner's interpretation - only a conclusory assertion . . . 


However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, Applicant is misconstruing the teaching of DeGross as applied to the current claims. For instance, while referring to the cited section from the reference, Applicant asserts that “[t]he claims refer to ‘a vocabulary level of the user’ - in other words, the list is specific to the user. However, paragraph [0103] merely refers to ‘the age of the intended audience.’ This is not specific to the user. Rather, an identification of a word as being ‘difficult’ is made independent of the user” 
However, Applicant fails to properly construe the scope of the claim. It is worth noting that the claim does not necessarily specify how the vocabulary level of the user is determined. Accordingly, one may apply various techniques to estimate the vocabulary level of the user since the claim does not recite a specific procedure for determining the user’s vocabulary level. In this regard, DeGross describes an exemplary technique for determining the vocabulary level of the user. Particularly, DeGross considers the age of the computer user, which indicates the vocabulary level DeGross identifies words that are difficult to the user (see [0103], emphasis added),
“What is a difficult word? The answer to that is that it depends on the age of the intended audience. Several broad categories are used loosely to define such age groups. For example, there is the pre-school audience, the elementary school audience, the junior high school audience, the high school or young adult audience, the adult audience, and perhaps the senior citizens audience”
As evident from the excerpt  above, the age of the intended audience (i.e. the age of the user) indicates the vocabulary level of the user. For instance, when the age of the user indicates that the user is at a pre-school level, then DeGross identifies and marks words that exceed the vocabulary level of this pre-school user, etc.
The above observation confirms that DeGross is consistent with the scope of the current claim. In contrast, Applicant fails to properly construe the scope of the claim.      
Applicant also incorrectly asserts that “[c]ategorizing a word or multiple words does not necessarily teach ‘generat[ing] a set of words’ as claimed”. However, it is quite evident, at least to a person skilled in the art, that DeGross generates a set of words that exceeds the vocabulary level of the user. For instance, DeGross describes an exemplary scenario where a textual document is displayed on the interface of the user’s computer (see FIG 1/FIG 4); and wherein the computer has identified and marked at least two of the words (e.g. “independent” and “tigers”) as words that exceed the vocabulary level of the user. The above implementation teaches the claimed process of generating, within the textual document, a set of words that exceeds the vocabulary level of the user. 
“Identify[ing] words in document that have difficulty level exceeding vocabulary level of user” (also see [0051] of the specification).
Similarly, FIG 5 of the disclosure depicts an interface that displays a textual document; and wherein some of the words of the textual document (e.g. churning up and torrential) are marked to indicate the set of words that exceeds the vocabulary level of the user. 
The parts of the disclosure discussed above already correspond to the claimed limitation, “generate a set of words from within the textual document that exceeds a vocabulary level of the user” (see claim 39). 
Thus, given the facts above, it is evident that DeGross already teaches the limitation in question. Particularly, similar to Applicant’s disclosure discussed above, DeGross also marks words that exceed the vocabulary level of the user (e.g. FIG 1). However, while failing to properly construe the teaching of DeGross, Applicant simply asserts that “[c]ategorizing a word or multiple words does not necessarily teach ‘generat[ing] a set of words,’ as claimed”. Consequently, Applicant’s arguments are not persuasive. Moreover, if Applicant’s assumption is considered, one can conclude that the original disclosure is also categorizing a word or multiple words, as opposed to generating a set of words (e.g. see [0051] of the specification).   
It is also worth noting that Applicant has not presented any interpretation regarding the particular limitation in question, i.e. “generate a set of words from within the textual document that exceeds a vocabulary level of the user”. If Applicant assumes that DeGross does not suggest the above limitation, Applicant should provide a convincing rationale, including an interpretation directed to the above limitation; and furthermore, the interpretation must be consistent with the scope of the original disclosure. So far, Applicant fails to provide any convincing rationale. 
Moreover, it is immaterial whether one simply assumes that “[o]ne skilled in the art could practice the teachings of DeGross without generating a set of words, as claimed”. Particularly, such subjective assumption does not necessarily demonstrate whether DeGross lacks the limitation, “generate a set of words from within the textual document that exceeds a vocabulary level of the user”. Nevertheless, as already pointed out above, DeGross does teach the above limitation (see the discussions above). Consequently, Applicant’s arguments are still unpersuasive since Applicant fails to negate the teaching of DeGross.       
Secondly, Applicant is also misconstruing the teaching of DeGross as applied to the limitation, “second presenting . . . a processed textual document generated by processing the set of words within the textual document using the particular operational mode selected by the user”. For instance, Applicant asserts that “DeGross does not process the set of words, as claimed, or even a single world to generate a processed document. Rather, DeGross uses the selection from pop-up menu 40 as a basis for presenting a pop-up window 42. The Examiner’s assertion . . .  is a misuse of the ‘broadest reasonable interpretation’”
However, except for the subjective assertion above, Applicant fails to demonstrate whether the Examiner’s interpretation is inconsistent with the broadest reasonable interpretation (BRI) of the claimed limitation. 
second presenting, to the user via the graphical user interface and following the first, a processed textual document generated by processing the set of words within the textual document using the particular operational mode selected by the user”. Thus, regarding the processed textual document, it is evident that the claim does not necessarily specify how it should be presented on the interface, except for the need to present it on the interface (i.e. presenting the processed textual document on the interface after generating it by processing the set of words within the textual document using the particular operational mode selected by the user). The above broadest reasonable interpretation (BRI) is consistent with the facts specified in the limitation.  
In this regard, DeGross teaches a process that allows the user to select, from a menu that involves a plurality of modes, an operational mode—such as “definitions”; and wherein the system subsequently presents a processed textual document; such as a textual document where the definition of one of the set of words is superimposed on the original textual document (see FIG 2, labels ‘36’ and ‘42’). Accordingly, given the teaching of DeGross above, the office-action has stated that DeGross teaches “second presenting, to the user via the graphical user interface and following the first, a processed textual document generated by processing a word from the set of words within the textual document using the particular operational mode selected by the user” (e.g. see page 10 of the previous office-action). 
The above observation confirms that the Examiner’s analysis is consistent with the broadest reasonable interpretation (BRI) of the claim. Applicant fails to present a convincing rationale (if any) to negate the above reasonable interpretation. Instead, 
[t]he Examiner presents no basis for the reasonableness of the Examiner's interpretation - only a conclusory assertion”. However, Applicant fails to notice that the claim language itself provides sufficient basis for the Examiner’s reasonable interpretation. As already pointed out above, the claim (see claim 39) does not necessarily specify how the processed textual document should be presented on the interface. Instead, the claim broadly requires the processed textual document to be presented on the interface, after generating it by processing the set of words within the textual document using the particular operational mode selected by the user. Accordingly, Applicant’s assertions directed to the Examiner’s analysis are inaccurate. 
Moreover, the modification applied to DeGross, based on the teaching of Kanevsky, also presents a processed textual document, which is generated by processing the set of words within the textual document using the particular operational mode selected by the user (see the obviousness analysis under section §103). Thus, the combined teaching also teaches the limitation in question. In this regard, Applicant fails to negate the combined teaching directed to the above limitation.  
(b)	Applicant fails to negate the combined teaching of the references as applied to the current claims. Applicant argues,  
The Examiner also admits that "DeGross does not explicitly describe that the processed textual document is generated by processing the set of words." . . . 
Reference is made to M.P.E.P. § 2143.01(VI), entitled "The Proposed Modification Cannot Change the Principle of Operation of a Reference." . . . 
DeGross is explicitly directed to a pop-up dictionary that allows a user to lookup a definition of a word (or a synonym or a pronunciation or an image). This is achieved by a user clicking on a word, which presents a user with a pop-up menu 40 from which a selection can be made as to one of the various choices (e.g., definition, synonym, pronunciation, image, etymology). To process a set of words (i.e., a plurality of words) is inconsistent with the principle of operation of DeGross. In DeGross, a single word is selected - not a plurality of words. Thus, the selection of a particular choice can only apply to a single word. Additionally, if somehow multiple words were processed, this would entail to presentation of multiple windows (e.g., with multiple different definitions). If these words have similar, but different meaning, how could a user tell one from the 
Referring to paragraph [0004], DeGross states that the "the word 'word' is taken to mean both single words and phrases." Notably DeGross excludes from that definition the notion that "word" can refer to multiple words or multiple phrases . . .  
In Kanevsky, as stated in the Examiner's cited paragraph [0074], "the Text Simplification Module 460 is used to simplify the text in a web page." This is accomplished by "abridging] the text in a web page in both content and vocabulary. In other words, it takes text and simplifies the text. However, whereas DeGross provides a learning tool whereby a user can learn what a difficult word means, Kanevsky removes the difficult word altogether and replaces it with something simpler. This simplification function of Kanevsky does not perform the teaching function provided by DeGross (i.e., help a reader understand the meaning of something). Moreover, modifying DeGross in the manner suggested by the Examiner's cited passages from Kanevsky would negate this functionality desired by DeGross since what is being presented has been simplified and there would be no need for DeGross's "pop-up edictionaries." Consequently, such a modification would not be obvious . . . 

However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, Applicant is misconstruing the modification applied to DeGross based on the teaching of Kanevsky. For instance, Applicant incorrectly asserts that “[t]o process a set of words (i.e., a plurality of words) is inconsistent with the principle of operation of DeGross. In DeGross, a single word is selected - not a plurality of words. Thus, the selection of a particular choice can only apply to a single word” 
However, unlike Applicant’s assertion, the modification does not change the principle of operation of DeGross. For instance, DeGross still provides a pop-up menu that allows the user to look up definitions of a difficult word (e.g. [0101]). However, while maintaining the above operation, the modification incorporates additional options to the system. Particularly, the menu is upgraded to include additional options (e.g. ‘simplify’, ‘translate’, etc.), so that such additional options are used to further process the textual document.
DeGross already generates a set of words within a textual document that exceed the vocabulary level of the user (see FIG 1: “independent”, ”tigers”). When the user places the cursor on the word “independent”, the system presents a menu that includes a plurality of options for selection by the user (see FIG 2: e.g. the menu, which is label ‘40’, provides options—”definitions” and “synonyms”—for selection by the user). Of course, depending on the option that the user selects, such as “definitions”, the system presents the definition related to the word “independent” (see FIG 2, label ‘42’). 
Accordingly, the above principle of operation is still intact as originally implemented. However, the modification provides additional menu options (such as “simplify”, “translate”, etc.), which the user can select; and thereby the system generates a further processed text. For instance, considering the scenario discussed above (FIG 1), DeGross already generates a set of words within the textual document that exceed the vocabulary level of the user (see FIG 1: “independent”, ”tigers”). When the user places the curser on the word “independent”, the system presents a menu that includes additional options besides the original options (e.g. per the modified system, the upgraded menu would have the following options: “definitions”, “synonyms”, “simplify”, “translate”, etc.). Accordingly, when the user selects one of the additional options, such as the “simplify” option, the system would replace each difficult word in the document (i.e. each of the words “independent” and “tigers”) with a corresponding simple word. Of course, such concept is gleaned directly from the secondary reference, Kanevsky. Particularly, Kanevsky describes a system that identifies, from a textual document presented to a user, words that exceed the vocabulary level of the user; and wherein Some words are replaced with simpler synonyms. Rare, technical, or specialized words are replaced with more simple forms”, emphasis added).  
   Thus, as quite evident from the above observations, the modification certainly does not change or destroy the principle of operation of DeGross. Instead, while maintain the principle of operation of DeGross, the modification provides improvement to DeGross. Particularly, the modification allows DeGross to perform additional text processing; such as simplifying the difficult words in the document, so that the user can easily read and comprehended the subject matter that the document is describing.
However, while misconstruing the modification discussed in the office-action, Applicant incorrectly concludes that the principle of operation of DeGross is changed (see pages 23-24 of the argument). Consequently, Applicant’s arguments are not persuasive. 
Secondly, Applicant’s assessment directed to the modification is inconsistent with the facts discussed in the office-action. For instance, Applicant asserts, “if somehow multiple words were processed, this would entail to presentation of multiple windows (e.g., with multiple different definitions). If these words have similar, but different meaning, how could a user tell one from the other? Moreover, if a great many words were processed, the number of popup windows 42 being presented could overwhelm the screen”
The above assertions clearly confirm that Applicant is indeed misconstruing the modification discussed in the office-action. For instance, the modification does not necessarily involve the generation of multiple windows. This is because the modification does not add additional windows; rather, it adds additional options to the menu. . For instance, Applicant asserts, “[i[f these words have similar, but different meaning, how could a user tell one from the other?”. There seems to be no context to the above assertion. Of course, Applicant also fails to present any basis for the various assertions made above. 
Nevertheless, Applicant’s arguments are based on incorrect assumption. Particularly, unlike the modification discussed in the office-action, Applicant is incorrectly assuming that the modified system would generate multiple windows. However, as already pointed out above, the modification does not necessarily require the generation of multiple windows (or multiple pop-up windows that overwhelm the screen). Consequently, Applicant’s assertions are not valid.  
In addition, Applicant is also misconstruing some of the basic teachings of  DeGross. For instance, while referring to a section from DeGross ([0004]), Applicant asserts that “[n]otably DeGross excludes from that definition the notion that "word" can refer to multiple words or multiple phrases” (emphasis added). 
However, the above assertion does not appear to be correct. If DeGross indicates that “the word ‘word’ is taken to mean both single words and phrases” ([0004], emphasis added), it already means that the term “word” is taken to mean multiple words or multiple phrases. It is worth noting that the term “phrases” (i.e. the plural form of “phrase”), already encompasses multiple phrases; and therefore it typically involves multiple words . In fact, even the singular form, “phrase”, typically involves two or more words. 
DeGross.   
Thirdly, Applicant has also attempted to challenge the modification while relying on a section from Kanevsky ([0074]). For instance, Applicant asserts, “Kanevsky removes the difficult word altogether and replaces it with something simpler. This simplification function of Kanevsky does not perform the teaching function provided by DeGross (i.e., help a reader understand the meaning of something). Moreover, modifying DeGross in the manner suggested by the Examiner's cited passages from Kanevsky would negate this functionality desired by DeGross since what is being presented has been simplified and there would be no need for DeGross's ‘pop-up edictionaries.’"
However, once again Applicant is making various assertions while misconstruing the modification applied to DeGross. It is important to note that Kanevsky does not replace any of the functions that DeGross performing. For instance, the modified system still provides the user with a menu option that allows the user to access the definition of a difficult word. This indicates that the modification does not change the principle of operation of DeGross; and accordingly, the user can still learn the meaning of the difficult word. Of course, while maintaining the above principle of operation, the modification provides the user with additional options, such as a “simplify” option, which the user selects when the user desires to generate a further processed text by replacing the difficult words with simple words (see discussion above).
The observations above demonstrate that the modification does not change or negate the principle of operation of DeGross. In contrast, the modification makes DeGross more beneficial to the user.

Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715